DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
[The Drawings section is divided into two parts, I. and II., below:]
I.  The drawings are objected to because i) in FIG. 13A, it appears the YES and NO designations for the decision step S8 are incorrect (e.g., reversed from what they should be), and ii) in FIG. 13B, it appears the YES and NO designations for the decisions step S15 and S19 are incorrect (e.g., reversed from what they should be). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
II.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the learning data creation circuit, the destination prediction circuit, and the prediction result transmission circuit of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: at filed paragraph [0001], it appears “Mar. 22, 2018” should read, “Mar. 22, 2019”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the communication circuit[1], the in-vehicle control device, the learning data creation circuit, the destination prediction circuit, and the prediction result transmission circuit in claim 1, the communication circuit, the learning data creation circuit, the destination prediction circuit, and the prediction result transmission circuit in claim 13, the receiver and transmitter in claim 14 (with the examiner merely noting that the function of the claimed receiver is “to receive” and the function of the claimed transmitter is “to transmit”, with no structure being disclosed for either the receiver or the transmitter that might be separate from the (claimed, in-vehicle) vehicle-side communication device, and with “transmitter” and “receiver” being mere nonce terms without structural significance, i.e., a generic placeholder), and the “communication circuit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[The examiner notes that, beginning with line 12 in claim 1,  the claim set is almost unreadable in its entirety.  Applicant should take care to use words, phrases, and grammatical constructions which will particularly point out and convey to the public what applicant regards as his invention so that the claims will be reasonably certain in scope and the metes and bounds of the claims will be clear.2]
In claim 1, lines 12 and 13, and in claim 13, lines 5 and 6, “learning data creation circuit”, “destination prediction circuit” and “prediction result transmission circuit” are indefinite from the teachings of the specification.3  In particular, it is unclear (and apparently undescribed) what hardware constitutes these “circuit[s]”, and why applicant is reciting “circuit[s]” when no circuits are particularly described in the description.4  The recitations of these “circuit[s]” are therefore indefinite throughout the claims.  In view of the fact that applicant may assert that “software” constitutes (parts of) these circuits, the examiner is interpreting each recited circuit under 35 U.S.C. 112(f), with the examiner understanding that applicant intends to cover e.g., all means as may be included in the server, and not just hardware circuits/circuitry, for performing the intended functions.  However, because no “corresponding structure”, such as hardware circuitry and/or clearly disclosed programmed algorithms, is apparently disclosed for any of these circuits, the examiner cannot determine (the scope of) equivalents for determining the metes and bounds of the claims.
In claim 1, line 14, and in claim 13, line 7, “to create predetermined learning data” is indefinite from the teachings of the specification (e.g., predetermined learning data defined how, predetermined by whom or what, and for learning what?)
In claim 1, lines 17 to 23 are unclear in their entireties.  For example, how is a “first destination” sequentially predicted until it becomes “a predetermined specific destination”?  How is a predetermined specific destination defined?  How can a single “first destination” be a “destination of each subsequent trip [plural trips] after a first trip”? How does the “first trip” fit into the vehicle claim, how is the “first trip” defined, who or what “know[s]” what the place of departure is, departure defined how and in what respect?  It is unclear what in the claim has the “known place as a departure point” (what does this phrase modify?), it is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “a predicted destination of each subsequent trip” means?  In this respect, all “trip[s]” recited in the claims are indefinitely defined, e.g., since it is unclear how they might or might not correspond to “each” subsequent trip and/or to the first trip.
In claim 2, lines 3 and 4, “of each known destination” is indefinite (e.g., known to whom or what, and how?)
In claim 2, line 4, “when an explanatory variable is given” is indefinite from the teachings of the specification in that it is unclear how an “explanatory” variable is defined, what would or would not constitute an explanatory variable, or how the variable is given, e.g., by what and in what context.
In claim 2, lines 4 and 5, “using the departure point of a second trip as at least the explanatory variable” is indefinite (e.g., which “departure point” defined how, which “second trip”, using particularly how, “at least” in what respect, etc.?), with “the departure point” (of a second trip) apparently having no proper antecedent basis and being indefinite as well.
In claim 2, lines 6 and 7, “the predicted destination [of the second trip]” apparently has no proper antecedent basis and is unclear; it is also unclear (for this reason) in claim 3, line 2.
In claim 3, lines 2 and 3, “the departure point of a next trip of the second trip” is fully indefinite, e.g., with apparently no proper antecedent basis.
Claim 4 is indefinite in its entirety (e.g., use as “explanatory variables”, whatever they are, particularly how?), with “the explanatory variables” (plural) apparently having no proper antecedent basis.
In claim 5, lines 5 and 6, “each subsequent trip after the first trip” is indefinite (e.g., does each mean “each and every, forever”, “one”, or something in between?)
In claim 6, line 3, “when an end trip is ended” is indefinite, e.g., from the teachings of the specification (e.g., how is an end trip related to “each subsequent trip”, if it is?)
In claim 6, line 4, “a predicted destination” is indefinite, because “a predicted destination” is already recited in line 22 of claim 1, and it is unclear whether the “predicted destination” of claim 6 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the predicted destination of claim 1.
In claim 6, lines 4 and 5, “the destination of the end trip in the traveling plan” apparently has no proper antecedent basis and is unclear.
In claim 6, line 5, “the trip end being a trip in which . . .” is both apparently contradictory and unclear.
In claim 6, lines 8 and 9, “a known destination that has been visited at least once” is indefinite (e.g., visited and/or known by whom or what, in the claim?)
In claim 6, lines 12 and 13, “the destination of each subsequent trip after a next trip of the end trip” is fully indefinite.
In claim 6, line 17, “from the next trip of the end trip” is fully indefinite.
In claim 7, line 3, “in the next trip of the trip end” is fully indefinite.
In claim 7, line 7, “the traveling plan” has insufficient antecedent basis (e.g., is this referring to the traveling plan of claim 5, the new traveling plan of claim 6, either one, or something else entirely?)
In claim 8, line 3, “when a regular trip is ended” is fully indefinite (e.g., how is a regular trip defined, is a first trip, a second trip, a subsequent trip, a next trip, an end trip, etc. as previously recited I the claims a regular trip or not, etc.?)
In claim 8, lines 3 and 4, “the actual destination of the ended regular trip” apparently has no proper antecedent basis and is unclear.
In claim 8, line 5, “is causing . . . by performing” is indefinite in a system claim, as it would not be clear when infringement would occur (e.g., initially when the system was made or sold, or subsequently when the system was used and the in-vehicle control device was causing the hybrid vehicle to travel by performing the regular traveling control).  See MPEP 2173.05(p), II.
In claim 8, line 7, “the known destination” is indefinite for the reasons given with respect to claim 6 above.
In claim 8, lines 9 and 10, “a prediction result of the destination of each subsequent trip after a next trip of the regular trip” is fully indefinite.
In claim 8, line 14, “from the next trip of the regular trip” is fully indefinite.
In claim 9, lines 2 and 3, “the known destination” is indefinite for the reasons given with respect to claim 6 above.
In claim 9, line 3, “travel in the next trip of the regular trip” is fully indefinite.
In claim 9, line 4, “the traveling plan” has insufficient antecedent basis for the reasons given with respect to claim 7 above.
In claim 10, lines 4 and 5, and in claim 10, line 6, “the specific destination” is indefinite, both for being unclear (e.g., how is it particularly defined so as to be “specific”?) and for having insufficient antecedent basis (e.g., is this referring to the “predetermined specific destination” of claim 1?)
In the last line of claim 10, “from the next trip of the end trip” is fully indefinite.
In claim 11, lines 3ff, “continuously cause the hybrid vehicle to travel in the next trip of the end trip while . . .” is fully indefinite (e.g., does the car travel in “the next trip of the end trip”, whatever that is, forever?)
In claim 12, line 2, “an outside” is indefinite.
In claim 13, lines 10 to 16 are unclear in their entireties.  For example, how is a “destination” sequentially predicted until it becomes “a predetermined specific destination”?  How is a predetermined specific destination defined?  How can a single “destination” be a “destination of each subsequent trip [plural trips] after a first trip”? How does the “first trip” fit into the server claim, how is the “first trip” defined, who or what “know[s]” what the place of departure is, departure defined how and in what respect?  It is unclear what in the claim has the “known place as a departure point” (what does this phrase modify?), it is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “a predicted destination of each subsequent trip” means?
In claim 14, line 7, “a receiver” is indefinite from the teachings of the specification, e.g., because an “in-vehicle communication device” is already separately claimed, and no “receiver” that is separate from the in-vehicle communication device is apparently separately disclosed, and what structure would or would not constitute the claimed receiver is unclear from the specification.
In claim 14, lines 8 and 9, “a destination of each subsequent trip after a first trip having a known place as a departure point” is fully indefinite (e.g., how can a single “destination” be a “destination of each subsequent trip [plural trips] after a first trip”? How does the “first trip” fit into the vehicle claim, how is the “first trip” defined, who or what “know[s]” what the place of departure is, departure defined how and in what respect?  It is unclear what in the claim has the “known place as a departure point” (what does this phrase modify?), etc.)
In claim 14, line 10, “a transmitter” is indefinite from the teachings of the specification, e.g., because an “in-vehicle communication device” is already separately claimed, and no “transmitter” that is separate from the in-vehicle communication device is apparently separately disclosed, and what structure would or would not constitute the claimed transmitter is unclear from the specification.
In claim 14, lines 12 and 13, “being required for predicting the destination of each subsequent trip after the first trip” is fully indefinite (e.g., being required by whom or what in the vehicle claim, since applicant is claiming a vehicle and not a server and the vehicle doesn’t predict, where does “for predicting” fit into the vehicle claim, it is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “a predicted destination of each subsequent trip” means?.  Here, the examiner notes that by claiming what occurs “on the server”, applicant renders the metes and bounds of the claim that is apparently directed to the vehicle, and not to the server, completely unclear, leaving in doubt what applicant is in fact claiming (e.g., a vehicle, or a vehicle in combination with a server that predicts, cf. claim 1).
In claim 15, line 4, “creating predetermined learning data based on traveling data” is indefinite from the teachings of the specification (e.g., predetermined learning data defined how, data created how, and for learning what?)
In claim 15, line 5, it is unclear why applicant is that the traveling data is received by a communication circuit is a medium claim (e.g., is this a function that the medium performs, or does this only indefinitely describe what the traveling data is?)
In claim 15, lines 7 to 13 are unclear in their entireties.  For example, how is a “destination” sequentially predicted until it becomes “a predetermined specific destination”?  How is a predetermined specific destination defined?  How can a single “destination” be a “destination of each subsequent trip [plural trips] after a first trip”? How does the “first trip” fit into the medium claim, how is the “first trip” defined, who or what “know[s]” what the place of departure is, departure defined how and in what respect?  It is unclear what in the claim has the “known place as a departure point” (what does this phrase modify?), it is unclear how many subsequent trips “each subsequent trip” covers (e.g., are these each and every subsequent trip, for the life of the vehicle, or might “each” mean e.g., only one possible trip, or something else?), and it is unclear what “a predicted destination of each subsequent trip” means?
Claim limitations “communication circuit”, “learning data creation circuit”, “destination prediction circuit” “prediction result transmission circuit”, “receiver”, and “transmitter” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to ascertain corresponding structure in the specification for any of these “circuit[s]”, or for the receiver or transmitter. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 13 and 15, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of predicting a destination of each subsequent trip after a first trip until the destination of each subsequent trip becomes a predetermined specific destination, e.g., by creating predetermined learning data based on traveling data of a hybrid vehicle, the traveling data being received to communicate; sequentially predicting, based on the learning data, a destination of each subsequent trip after a first trip until the destination of each subsequent trip after the first trip becomes a predetermined specific destination, the first trip having a known place as a departure point; and transmitting a destination prediction result including information on a predicted destination of each subsequent trip after the first trip.
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the human mind as a mental (prediction) process, e.g., by someone who is familiar with the driver’s travel habits.
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims.
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., in-vehicle communication device and the transmitting thereto, the indefinite “circuits”5 which perform processes as might be performed in a human brain, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a server, a storage medium, one or more processors, the circuits as apparently representing computer processes, etc.; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., transmitting the prediction to an in-vehicle communication device) is not enough to transform the abstract idea into a patent-eligible invention (Flook6) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 12 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dufford et al.7 (2015/0275788) in view of Jinno (2017/0120888).
Dufford et al. (‘788) reveals:
per claim 1, a vehicle control system comprising:
a hybrid vehicle [e.g., 100] including an internal combustion engine [e.g., 106, having a connected catalytic converter (paragraph [0027])], a rotating electric machine [e.g., 130] configured to be driven by electric power of a battery [e.g., 118], an in-vehicle communication device [e.g., the (network) components interconnecting the ECU 102 with the other components of FIG. 1, e.g., as described at paragraph [0016]], and an in-vehicle control device [e.g., 102], the hybrid vehicle configured to travel by an output from at least one of the internal combustion engine and the rotating electric machine [e.g., paragraph [0020]]; and 
a communication circuit [e.g., interconnecting 122 or 128 with 102, as shown in FIG. 1, with the interconnection being e.g., wireless (e.g., paragraphs [0009], [0016], etc.)] configured to wirelessly communicate with the in-vehicle communication circuit, and a control circuit [e.g., 102], wherein:
the control circuit includes a learning data creation circuit [e.g., performing the function of learning, e.g., to learn the lengths of routes and the time period(s) between routes, e.g., paragraph [0071]; learned timing data and location data, e.g., paragraph [0084]; and learned route characteristic data, e.g., paragraph [0085]], and a destination prediction circuit [e.g., to predict the route segment, the route, or the route set (Step 212), with each predicted route including a start and an end [destination of the route] location; e.g., paragraph [0042]], and a prediction result transmission circuit [e.g., paragraph [0075]];
the learning data creation circuit  [e.g., executing Steps 202 to 208 in FIG. 2, and the learning at paragraphs [0071], [0084], [0085], etc.] is configured to create predetermined learning data based on the traveling data of the hybrid vehicle;
the destination prediction circuit is configured to sequentially predict, based on the learning data, a first destination [e.g., the route or route set, including the end location(s) of the route or route set as the first destination(s), at Step 212 in FIG. 2; e.g., with each route and/or candidate route being defined by start locations and end locations/destinations (paragraphs [0042], [0058], claim 4, etc.] until the first destination becomes a predetermined specific destination [e.g., for example, when predicting routes from the work place to the gym and then from the gym to home as at paragraph [0070], [0071], etc., the destinations (end locations of the routes) are predicted until, after an intermediate destination (gym) is predicted, a final destination (route end location) as “home” is predicted, so that re-starting and re-warming of the engine during the final trip (from the gym to home), along with the associated inefficiencies thereof, can be avoided], the first destination being a destination of each subsequent trip after a first trip having a known place as a departure point [e.g., the driver’s work place, in paragraph [0071]]; and
the prediction result transmission circuit [e.g., for providing information about predicted routes to the ECU 102, as at paragraph [0075]] is configured to transmit a first prediction result including information on a predicted destination [e.g., the predicted routes e.g., of paragraph [0071], obviously including start locations, end locations (as destinations), etc. provided e.g., by the navigation unit 122 or the portable electronic device 128, to the ECU 102] of each subsequent trip after the first trip to the in-vehicle communication device;
While Dufford et al. (‘788) teaches at paragraph [0075] that the route prediction, storage, and linking may be performed by the navigation unit 122, by the portable electronic device 128, or by “a single processor or ECU without limiting the scope of the present invention”, he may not specifically teach that the route prediction, storage and linking occurred at a server having a processor, or the limitations attendant to the server and the wireless communication therewith as recited in applicant’s claims.
However, in the context/field of a vehicle control device of a hybrid vehicle, Jinno (2017/0120888) that teaches e.g., in FIGS. 5 and 6 that the vehicle (100) and a management center 128 (server) may each be provided with a communication unit (118, 134), and that the vehicle may regularly send primary (e.g., position, etc.) information to the center, and that the center may update traveling history information, and predict destination/route information, with the predicted destination information (and via-points between linked routes; paragraph [0048]) being sent back to the vehicle for use in vehicle control.  Moreover, Jinno (‘888) teaches that the destination prediction, etc. may be performed either at the management center (FIG. 2) or at the vehicle (FIG. 8), as apparently equivalent functions.
It would have been obvious at the time the application was filed to implement or modify the Dufford et al. (‘788) system and method for improving the energy efficiency of a hybrid vehicle so that for linking routes and predicting a route segment, route, and/or a route set for the vehicle, the location data collected by the vehicle at Step 202 would have been (obviously wirelessly) provided/communicated to a center (128), as taught by Jinno (‘888) in FIG. 2, and that the center (128) would have predicted destinations (e.g., as the route end locations of Dufford et al. (‘788)), via-points between linked routes, etc., as taught by Jinno (’88), and would have provided/communicated (obviously wirelessly) the destinations, via-points between linked routes, etc. identified (at S24) back to the vehicle, as taught by Jinno (‘888), in order the hybrid vehicle would have been controlled in accordance with the estimated destinations, via-points (such as the gym), etc. in the manner taught by Dufford et al. (‘788) and with conventional charge sustaining/maintaining and charge depletion modes as shown/depicted in FIG. 1 of Jinno et al. (‘888), in order that vehicle operations would be optimized for the predicted route(s) and/or route set as taught by Dufford et al. (‘788), as substituting one art-recognized equivalent (server-side computations/predictions in FIG. 2 in Jinno (‘888)) for another (vehicle-side computations/predictions in FIG. 8 in Jinno (‘888)) for the same purpose (MPEP 2144.06, II.), as combining prior art elements according to known methods to yield predictable results (KSR), as a simple substitution of one known element for another to obtain predictable results (KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Dufford et al. (‘788) system and method for improving the energy efficiency of a hybrid vehicle would have rendered obvious:
per claim 1, a server including a communication circuit configured to wirelessly communicate with the in-vehicle communication device [e.g., as shown at 128 in FIG. 2 of Jinno (‘888), with the communication units 134, 118 obviously being wireless, e.g., for allowing communication between the center and a moving vehicle], and a control circuit [e.g., at 132, 136, etc. in Jinno (‘888), implementing the functions of FIGS. 3 to 7, etc.], wherein:
the in-vehicle control device [e.g., 102 in Dufford et al. (‘788); and 104, etc. in FIG. 2 of Jinno (‘888)] is configured to transmit traveling data of the hybrid vehicle to the communication circuit via the in-vehicle communication device at a predetermined time [e.g., to regularly send primary information including the vehicle’s current position, etc., in paragraph [0034] of Jinno (‘888)];
the control circuit includes a learning data creation circuit [e.g., to update the traveling history information as taught at S14 in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], a destination prediction circuit [e.g., for implementing S24 and predicting destinations/via-points in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], and a prediction result transmission circuit [e.g., for implementing S26 in FIG. 6 of Jinno et al. (‘888), to send the identified destination(s), etc. from the center (server) to the vehicle];
the learning data creation circuit is configured to create predetermined learning data based on the traveling data of the hybrid vehicle [e.g., to create the updated traveling history information at S14 in Jinno (‘888); and as described above with respect to Dufford et al. (‘788)], the traveling data being received from the in-vehicle communication device via the communication circuit [e.g., from the primary information sent to the center/server at S12 in Jinno (‘888)];
the destination prediction circuit is configured to sequentially predict, based on the learning data, a first destination until the first destination becomes a predetermined specific destination, the first destination being a destination of each subsequent trip after a first trip having a known place as a departure point [e.g., to identify/predict the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788)]; and
the prediction result transmission circuit [e.g., 134 in Jinno (‘888), obviously being wireless, e.g., for allowing communication between the center and a moving vehicle] is configured to transmit a first prediction result including information on a predicted destination of each subsequent trip after the first trip to the in-vehicle communication device via the communication circuit [e.g., to send the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788)];
per claim 2, depending from claim 1, wherein the destination prediction circuit is configured to:
calculate, based on the learning data, a conditional probability of each known destination [e.g., for each route end location, the weight of its candidate route that leads to the route end location in Dufford et al. (‘788), where the weight is the ratio of the number of times that the candidate route was traveled (in the stored location data, at 202) to the number of times any candidate route was traveled, with the weights being updated based on newly collected data (paragraphs [0058], [0059], etc.)], when an explanatory variable [e.g., claim 4, paragraph [0052], and paragraph [0058] in Dufford et al. (‘788), e.g., “For example, the route weight may be based on the start/end times, start/end locations, current time, current day of the week, the ratio of the number of times the identified candidate route was travelled to the total number of times any of the candidate routes were travelled, various other factors, and/or combinations thereof.”] is given, using the departure point of a second trip as at least the explanatory variable [e.g., claim 4 in Dufford et al. (‘788)]; and
set a destination having a highest conditional probability as the predicted destination of the second trip [e.g., abstract in Dufford et al. (‘788) (“The vehicle may predict that a particular route segment or route will likely be driven.”) and paragraph [0059], “The processor considers the weights of the route segment candidates and/or the route candidates and predicts a route(s) and/or a route segment(s) by selecting amongst the route candidates and/or route segment candidates, respectively.”  In the instance where the weights are considered by the examiner to be the conditional probabilities (i.e., probability ratios of a possible expected outcome over all outcomes for a given starting condition), it would have been obvious that in predicting the route that is likely to be driven by considering the weights, the processor would have chosen/predicted the route with the highest weight, that is, the highest “of the number of times the identified candidate route was travelled to the total number of times any of the candidate routes were travelled” (paragraph [0058])];
per claim 3, depending from claim 2, wherein the destination prediction circuit is configured to set the predicted destination of the second trip as the departure point of a next trip of the second trip [e.g., as taught by Dufford et al. (‘788) e.g., at paragraphs [0070], [0071], etc. e.g., for the trip from gym to home; and as taught by Jinno (‘888) e.g., for trips from a via-point to a destination (e.g., in FIG. 1, from P2 to G];
per claim 4, depending from claim 2, wherein the destination prediction circuit is configured to use a departure day of a week of the second trip and a departure time range of the second trip as the explanatory variables [e.g., as at paragraphs [0058], [0060], etc. in Dufford et al. (‘788); and as at paragraphs [0036], etc. in Jinno ‘888)];
per claim 5, depending from claim 1, wherein:
the in-vehicle control device is configured to create, based on the first prediction result received via the in-vehicle communication device, a traveling plan that sets which traveling mode of an electric vehicle mode and a charge sustaining mode is used for the hybrid vehicle to travel in each traveling section on an expected route of each subsequent trip after the first trip [e.g., as described at paragraph [0070], [0071], etc. of Dufford et al. (‘788), with the invention described by Dufford et al. (‘788), as interpreted by the examiner, being illustrated by the in a sketch made by the examiner in the footnote below8 in order to show the charge depleting (CD) electric vehicle mode and the (charge sustaining) engine (En.) mode that reserves the charge necessary to travel the final three miles from the gym to home in a (charge depleting) electric vehicle mode, to thereby avoid the inefficient re-warming of the engine, as in known vehicles; and (charge sustaining/maintaining and charge depleting) as depicted e.g., in FIG. 1 of Jinno (‘888)];
the electric vehicle mode causes the hybrid vehicle to travel by controlling the output from the rotating electric machine [e.g., by depleting electric charge in Dufford et al. (‘788), as described at paragraphs [0066], [0069], [0071], [0073], etc.];
the charge sustaining mode causes the hybrid vehicle to travel by controlling the output from the internal combustion engine and the output from the rotating electric machine [e.g., in paragraph [0071] of Dufford et al. (‘788), where the charge is “reserved” on the trip to the gym, obviously by maintaining/sustaining a charge level of the battery by engine operation as taught/shown by Jinno (‘888) in FIG. 1; and for miles of travel on a freeway, as described by Dufford et al. (‘788) at paragraph [0074]]; and
the in-vehicle control device is configured to cause the hybrid vehicle to travel while switching the traveling mode according to the traveling plan [e.g., for example, as described at paragraphs [0070], [0071], [0074], etc. in Dufford et al. (‘788); and as described and shown e.g., in FIG. 1 by Jinno (‘888)];
per claim 12, depending from claim 1, wherein:
the hybrid vehicle is a plug-in hybrid vehicle chargeable from an outside [e.g., paragraphs [0015], [0023], [0073], etc. in Dufford et al. (‘788)]; and
the predetermined specific destination is a place where plug-in charging is available [e.g., such as home (e.g., obviously after traveling to the gym, as described above), e.g., at paragraph [0066] in Dufford et al. (‘788)];
per claim 13, a server comprising:
a communication circuit [e.g., 134 in Jinno (‘788)] configured to communicate with an in-vehicle communication device [e.g., 118 in Jinno (‘788)] mounted on a hybrid vehicle; and
a control circuit [e.g., 132, 136, etc. in Jinno (‘888), implementing the functions of FIGS. 3 to 7, etc.; and implementing the route/route set linking/predicting functions of 102 in Dufford et al. (‘788)], wherein:
the control circuit includes a learning data creation circuit [e.g., to update the traveling history information as taught at S14 in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], a destination prediction circuit [e.g., for implementing S24 and predicting destinations/via-points in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], and a prediction result transmission circuit [e.g., for implementing S26 in FIG. 6 of Jinno et al. (‘888), to send the identified destination(s), etc. from the center (server) to the vehicle];
the learning data creation circuit is configured to create predetermined learning data based on traveling data of the hybrid vehicle [e.g., to create the updated traveling history information at S14 in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], the traveling data being received from the in-vehicle communication device via the communication circuit [e.g., from the primary information sent to the center/server at S12 in Jinno (‘888)];
the destination prediction circuit is configured to sequentially predict, based on the learning data, a destination of each subsequent trip after a first trip until the destination of each subsequent trip after the first trip becomes a predetermined specific destination, the first trip having a known place as a departure point [e.g., to identify/predict the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1]; and
the prediction result transmission circuit  [e.g., 134 in Jinno (‘888), obviously being wireless, e.g., for allowing communication between the center and a moving vehicle] is configured to transmit a first prediction result including information on a predicted destination of each subsequent trip after the first trip to the in-vehicle communication device via the communication circuit [e.g., to send the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1];
per claim 14, a hybrid vehicle comprising:
an internal combustion engine [e.g., 106 in Dufford et al. (‘788)];
a rotating electric machine [e.g., 130 in Dufford et al. (‘788)] driven by electric power of a battery [e.g., 118 in Dufford et al. (‘788)];
an in-vehicle communication device [e.g., 118 in Jinno (‘888)] configured to communicate with a server [e.g., 128 in Jinno (‘888)]; and
an in-vehicle control device [e.g., 104 in Jinno (‘888); and 102 in Dufford et al. (‘788)],
wherein the in-vehicle control device includes:
a receiver configured to receive, from the server via the in-vehicle communication device, a prediction result of a destination of each subsequent trip after a first trip having a known place as a departure point [e.g., as at S26 in FIG. 6 of Jinno (‘888) for receiving predicted destination(s), via-point(s), etc. for use at 214, 216, etc. in Dufford et al. (‘788)]; and
a transmitter configured to transmit traveling data of the hybrid vehicle to the server via the in-vehicle communication device at a predetermined time [e.g., as at S12 in FIG. 6 of Jinno (‘888) for the regular transmission of the primary (e.g., vehicle position, etc.) information, e.g., to be used for the information collection aspects of 202 to 206 of Dufford et al. (‘788) obviously performed at the center/server as taught by Jinno (‘888)], the traveling data being required for predicting the destination of each subsequent trip after the first trip on the server [e.g., as taught by both Jinno (‘888) and Dufford et al. (‘788)];
per claim 15, a non-transitory storage medium [e.g., obviously for executing the processing steps at the center/server side (128) in FIG. 6 of Jinno (‘888); and as taught at paragraph [0088] in Dufford et al. (‘788)] storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising:
creating predetermined learning data based on traveling data of a hybrid vehicle [e.g., creating the updated traveling history information at S14 in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1], the traveling data being received via a communication circuit configured to communicate with an in-vehicle communication device mounted on the hybrid vehicle [e.g., from the primary information sent to the center/server at S12 in Jinno (‘888)];
sequentially predicting, based on the learning data, a destination of each subsequent trip after a first trip until the destination of each subsequent trip after the first trip becomes a predetermined specific destination, the first trip having a known place as a departure point [e.g., to identify/predict the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1]; and
transmitting, to the in-vehicle communication device via the communication circuit, a destination prediction result including information on a predicted destination of each subsequent trip after the first trip [e.g., to send the via-points and (e.g., final) destination(s), etc., in Jinno (‘888); and as described above with respect to Dufford et al. (‘788) as for claim 1].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Engman et al. (2015/0025727) reveals a server that calculates a most probable route and final destination for a hybrid vehicle based on GPS data sent by the hybrid vehicle which is the used to calculate optimized power utilization for the power sources of the hybrid vehicle.
Weir et al. (2013/0158855) reveals a journey learning system that estimates/predicts destinations based on day of week, time of day, etc. (FIG. 14B), using frequencies and probabilities (e.g., 331 in FIG. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Here, the examiner merely notes that “circuit” is being used in the claims with no limiting definition (tied to the word “circuit”) in the specification.  Because applicant clearly links no hardware “circuit[s]” to the claimed circuits, and because he apparently allows for the use of programmed processors to implement the circuits, the examiner understands that applicant is not using “circuit” to represent a hardware (only) circuit in a limiting sense, a finding which formed the basis of the holding in Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court, after defining a circuit to be “the complete path of an electric current including any displacement current” or “the combination of a number of electrical devices and conductors that, when interconnected to form a conducting path, fulfill some desired function”, held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and does not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited hardware definition of circuit/circuitry that the Federal Circuit indicated that the claimed “circuit[ry]” did not invoke 35 U.S.C. 112(f), i.e., as clearly being limited to hardware, and as excluding software.
        2 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        3 Here, the examiner merely notes that “circuit” is being used in the claims with no limiting definition (tied to the word “circuit”) in the specification.  Because applicant clearly links no hardware “circuit[s]” to the claimed circuits, and because he apparently allows for the use of programmed processors to implement the circuits, the examiner understands that applicant is not using “circuit” to represent a hardware (only) circuit in a limiting sense, a finding which formed the basis of the holding in Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006), cited in MPEP 2181, where the Court, after defining a circuit to be “the complete path of an electric current including any displacement current” or “the combination of a number of electrical devices and conductors that, when interconnected to form a conducting path, fulfill some desired function”, held, “We conclude [from the specification and drawings] that the term ‘aesthetic correction circuitry’ is clearly limited to hardware” (1356), and does not include both hardware and software (e.g., “that the term does not include software” (1357)). It was based on this limited hardware definition of circuit/circuitry that the Federal Circuit indicated that the claimed “circuit[ry]” did not invoke 35 U.S.C. 112(f), i.e., as clearly being limited to hardware, and as excluding software.
        4 Perhaps applicant’s reasoning is related to MPEP 2181, and “circuit” being a cited “example[] of structural terms that have been found not to invoke 35 U.S.C. 112(f)”.  However, applicant is (in this instance) apparently using circuit as a generic placeholder without any disclosed structural significance, and the MPEP section further indicates that, “It is important to remember that there are no absolutes in the determination of terms used as a substitute for ‘means’ that serve as generic placeholders.”
        5 There is apparently no evidence of record that these circuits are anything other than (programmed) generic computer components.
        6 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        7 Corresponds to U.S. Patent 9,605,606.
        8 For example only, the examiner below/on the next page sketches his interpretation of both the operation of the known vehicles and the operation according to the Dufford et al. (‘788) invention, as described at paragraph [0071] in Dufford et al. (‘788):
        
    PNG
    media_image1.png
    823
    701
    media_image1.png
    Greyscale